        Case 1:18-cv-07720-JPC-DCF Document 23 Filed 03/08/21 Page 1 of 3




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
WALTER GRANT,                                                          :
                                                                       :
                                    Petitioner,                        :
                                                                       :    18 Civ. 7720 (JPC)
                  -v-                                                  :
                                                                       :   MEMORANDUM AND
PAUL M. GONYEA,                                                        :       ORDER
                                                                       :
                                    Respondent.                        :
                                                                       :
---------------------------------------------------------------------- X

JOHN P. CRONAN, United States District Judge:

        On August 22, 2018, Petitioner Walter Grant, proceeding pro se, brought a petition for a

writ of habeas corpus pursuant to 28 U.S.C. § 2254. Dkt. 2. On January 18, 2019, Respondent

Paul M. Gonyea filed an answer and a memorandum of law in opposition to the petition. Dkts. 13,

14.

        On September 29, 2020, this case was reassigned to the undersigned. The undersigned

issued a Notice of Reassignment on October 15, 2020. Dkt. 20. On October 16, 2020, the Clerk of

Court mailed a copy of the Notice of Reassignment to Petitioner at Mohawk Correctional Facility

in Rome, NY. On November 4, 2020, the Notice of Reassignment was returned to the Court as

undeliverable because Petitioner died on January 12, 2020. The Court then reviewed the New York

State Department of Corrections and Community Supervision website and confirmed that it lists

Petitioner as deceased as of January 12, 2020. See New York State, Inmate Population Information

Search, http://nysdoccslookup.doccs.ny.gov/ (last visited March 5, 2020).

        On November 30, 2020, the Court issued an Order noting that it had been informed of

Petitioner’s death and ordering Respondent to submit a letter indicating its position on whether this
       Case 1:18-cv-07720-JPC-DCF Document 23 Filed 03/08/21 Page 2 of 3




development rendered the case moot. Dkt. 21. On December 2, 2020, Respondent filed a letter

arguing that “[P]etitioner’s death deprives this Court of subject matter jurisdiction, and the case

should be dismissed.” Dkt. 22.

       The question for the Court is whether a petitioner’s death renders a habeas petition moot. It

appears that the Second Circuit has only addressed this issue in an unpublished decision. In Bumpus

v. Warden, Clinton Correctional Facility, the Second Circuit, without explanation, dismissed as

moot an appeal of a denial of a § 2254 habeas petition after the petitioner died while the appeal was

pending. 426 F. App’x 21, 22 (2d Cir. 2011). At least one court in this District also dismissed a

habeas petition as moot when the petitioner died before the district court issued its decision. See

Rivera v. Pearlman, No. 02 Civ. 2399 (LAK), 2004 WL 533333, at *1 (S.D.N.Y. Mar. 16, 2004);

see also Hoppe v. Griffin, No. 17 Civ. 170 (JKS), 2019 WL 227388, at *3-4 (N.D.N.Y. Jan. 16,

2019) (same); Muller v. Hofmann, No. 06 Civ. 118 (JGM), 2006 WL 3526921, at *1 (D. Vt. Dec.

5, 2006) (same).

       With no controlling authority on point, the Court looks to other Circuits. Every Court of

Appeals that has had occasion to address this issue has held that a habeas petition is mooted by a

petitioner’s death. See Keitel v. Mazurkiewicz, 729 F.3d 278, 280 (3d Cir. 2013); Bruno v. Sec’y,

Fla. Dep’t of Corr., 700 F.3d 445, 445 (11th Cir. 2012) (per curiam); Garceau v. Woodford, 399

F.3d 1101, 1101 (9th Cir. 2005); McMillin v. Bowersox, 102 F.3d 987, 987 (8th Cir. 1996) (per

curiam); McClendon v. Trigg, 79 F.3d 557, 559 (7th Cir. 1996); Knapp v. Baker, 509 F.2d 922, 922

(5th Cir. 1975) (per curiam). This conclusion is also in line with dicta from the Supreme Court and

the Second Circuit. Lockhart v. McCree, 476 U.S. 162, 168 n.2 (1986) (noting that when a habeas

petitioner died prior to the district court’s decision, “his case became moot”); Krantz v. United

States, 224 F.3d 125, 127 (2d Cir. 2000) (noting that the court did “not disagree” with the practice



                                                 2
       Case 1:18-cv-07720-JPC-DCF Document 23 Filed 03/08/21 Page 3 of 3




of sister circuits treating a § 2255 petition as moot after the petitioner’s death).

        The Court is persuaded by these decisions. “[T]he essence of habeas corpus is an attack by

a person in custody upon the legality of that custody.” Preiser v. Rodriguez, 411 U.S. 475, 484

(1973). “[T]he traditional function of the writ is to secure release from illegal custody.” Id. In

accordance with this understanding, Petitioner here sought release from custody. See Dkt. 2 at 15.

However, his death necessarily means that he is no longer “in custody.” 28 U.S.C. § 2254(a); see

also id. § 2241(c). Thus the Court can no longer grant the relief he sought. Cf. Calderon v. Moore,

518 U.S. 149, 150 (1996) (per curiam) (holding that a habeas petition is not moot so long as the

court could grant some relief). The Court concludes that Petitioner’s death renders his habeas

petition pursuant to 28 U.S.C. § 2254 moot because he is no longer “in custody” and the Court

could not grant him any relief that he sought.

                                              Conclusion

        The petition for a writ of habeas corpus pursuant to 28 U.S.C. § 2254 is dismissed as moot.

The Clerk of Court is respectfully directed to close this case.

        SO ORDERED.

Dated: March 7, 2021                                   __________________________________
       New York, New York                                       JOHN P. CRONAN
                                                              United States District Judge




                                                   3
